DETAILED ACTION
Status of Claims: Claim 1 is currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11,303,344 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1 is are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to obvious feature implementations over inventions described in cited prior arts, particularly to Zhang et al. (US 20190068268 A1), which discloses transmitting a 1st report; and drop a 2nd report based on a transmission priority of the 1st report and the 2nd report if the 1st report and the 2nd report are colliding, wherein the reports include: semi-persistent report carrying L1-RSRP (Reference Signal Received Power) on PUCCH (Physical Uplink Control Channel), semi-persistent CSI (Channel State Information) report on PUCCH, periodic report carrying L1-RSRP on PUCCH, and periodic CSI report on PUCCH, wherein the semi-persistent CSI report on PUCCH is different from the semi- persistent report carrying L1-RSRP on PUCCH, and wherein the periodic CSI report on PUCCH is different from the periodic report carrying L1-RSRP on PUCCH
However, feature which prior art fails to teach is wherein the transmission priority is in order of: semi-persistent report carrying L1-RSRP (Reference Signal Received Power) on PUCCH (Physical Uplink Control Channel), semi-persistent CSI (Channel State Information) report on PUCCH, periodic report carrying L1-RSRP on PUCCH, and periodic CSI report on PUCCH.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476